Citation Nr: 0729913	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-37 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury characterized as degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
December 1966, and from January 1991 to April 1991, and 
numerous periods of reserve component service, including a 
period of active duty for training (ACDUTRA) from June 20 to 
July 4,1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision issued by the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in pertinent part, denied a claim 
of entitlement to service connection for a back injury.

The Board remanded the case in February 2007 for a hearing.  
The veteran testified at a May 2007 video conference Board 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A June 23, 1998 service medical record reflects that the 
veteran had a sharp low back pain after lifting and turning 
overhead.  The initial impression was low back strain, 
possible herniated disc, without evidence of neurologic 
compromise.  When seen in August 1998, it was noted that the 
veteran was to have 4 weeks of physical therapy, and the 
assessment was lumbar strain.  

Service medical records also reflect that the veteran injured 
his back in a car accident in October 1966 and was treated 
for lumbosacral strain.  On his discharge examination two 
months later, the spine and musculoskeletal system were 
normal.  Records from the Campbell Clinic, dated in June 
1993, reflect treatment for orthopedic problems following a 
February 2003 car accident.  

In an April 2006 VA examination, the physician provided 
diagnoses of chronic low back pain, lumbar radiculopathy, and 
multilevel degenerative disc disease of the lumbar spine.  In 
providing an etiology opinion, the physician stated that the 
veteran's current symptomolgy is "less likely as not" 
related to the 1998 in-service back injury and attributed it 
to a post-service 2003 car accident.  However, on the 
examination report and the addendum, the examiner suggests 
that he based his opinion on the veteran's reported history 
and not on specific information contained in the claims 
folder.  Clarification would be helpful for accurate 
adjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the claims file 
to the April 2006 examining physician for 
an addendum.  The physician is asked 
review of the claims file, especially the 
service medical records reflecting 
treatment following the June 1998 
inservice injury, the clinical records 
following the February 2003 accident, and 
indicate whether it is as least as likely 
as not (50 percent or greater probability) 
whether any part of the veteran's current 
back disorder is related to his 1998 in-
service back injury.  Evidence relied upon 
in making this determination should be 
cited.  

The physician should offer a complete 
rationale for any conclusion in the 
report.  The veteran may be reexamined if 
necessary.  If the specified physician is 
unavailable, a qualified substitute may be 
used.

2.  After completion of the above 
development, the AMC should re-adjudicate 
the issue on appeal.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case that 
considers all evidence submitted since the 
previous SSOC and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



